Exhibit 10.15
STOCK OPTION CANCELLATION AGREEMENT
          THIS STOCK OPTION CANCELLATION AGREEMENT (the “Agreement”) is made and
entered into as of June 23, 2009 (the “Effective Date”), by and between Craig
Stevenson (the “Optionee”) and Quiksilver, Inc., a Delaware corporation (the
“Corporation”).
WITNESSETH:
          WHEREAS, the Corporation has previously granted to Optionee stock
options to purchase shares of the Corporation’s common stock pursuant to the
Quiksilver 2000 Stock Incentive Plan (As Amended and Restated through
February 5, 2009) (the “2000 Plan”) and/or the Quiksilver, Inc. 1996 Stock
Option Plan (the “Options”); and
          WHEREAS, the Optionee believes it to be in the Optionee’s best
interest as an officer of the Corporation and in the best interest of the
Corporation and its shareholders to surrender and cancel certain outstanding
Options that the Optionee presently holds and are identified on Exhibit A hereto
(the “Exhibit A Options”), so that additional shares become available under the
2000 Plan which the Corporation may use for future stock option grants to
Corporation personnel in order to recruit, retain and motivate such personnel;
and
          WHEREAS, the Optionee desires to surrender the Exhibit A Options for
cancellation without receiving any cash, stock options or other consideration
and without any expectation to receive, and without imposing any obligation on
the Corporation to pay or grant, any cash, stock options or other consideration
presently or in the future in regard to the cancellation of such Exhibit A
Options; and
          WHEREAS, the Corporation is relying upon the Optionee’s surrender and
cancellation of the Exhibit A Options in making determinations about the future
grant of stock options pursuant to the 2000 Plan and otherwise in regard to the
administration of the 2000 Plan.
          NOW, THEREFORE, the Optionee and the Corporation hereby agree as
follows:
     1. Surrender and Cancellation of Options. The Optionee hereby surrenders
the Exhibit A Options, and the Corporation hereby accepts such surrender and
cancellation, effective as of the Effective Date.
     2. No Expectations or Obligations. The Optionee and the Corporation
acknowledge and agree that the surrender and cancellation of the Exhibit A
Options described herein shall be without any expectation of the Optionee to
receive, and without imposing any obligation on the Corporation to pay or grant,
any cash, stock options or other consideration presently or in the future in
regard to the cancellation of such Exhibit A Options.
     3. Reliance. The Optionee acknowledges and agrees that the Corporation is
relying on the provisions of Sections 1 and 2 herein in connection with the
administration of the 2000 Plan including, without limitation, determinations
regarding the nature of future grants thereunder.

 



--------------------------------------------------------------------------------



 



     4. Successor and Assigns. This Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the Optionee
and the Optionee’s successor and assigns.
     5. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to the State’s conflict-of-laws rules.
     6. Counterparts. This Agreement may be executed in several counterparts and
all documents so executed shall constitute one agreement, binding on each of the
parties hereto, notwithstanding that both of the parties did not sign the
original or the same counterparts.
     7. Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning and
interpretation of this Agreement.
     8. Severability. Nothing contained herein shall be construed to require the
commission of any act contrary to law. Should there be any conflict between any
provisions hereof and any present or future statute, law, ordinance, regulation
or other pronouncement having the force of law, the latter shall prevail, but
the provision of this Agreement affected thereby shall be curtailed and limited
only to the extent necessary to bring it within the requirements of the law, and
the remaining provisions of this Agreement shall remain in full force and
effect.
     9. Entire Agreement. This Agreement contains all of the terms and
conditions agreed upon by the parties relating to the subject matter hereof and
supersedes any and all prior and contemporaneous agreements, negotiations,
correspondence, understanding and communications of the parities, whether oral
or written, with respect to the subject matter hereof.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the Effective Date.

         
 
  QUIKSILVER, INC.    
 
       
 
       
 
 
 
By:    
 
       
 
  Title:    
 
       
 
       
 
  OPTIONEE    
 
       
 
       
 
 
 
By: Craig Stevenson    
 
       
 
  Address:    

3



--------------------------------------------------------------------------------



 



EXHIBIT A
Name of Optionee: Craig Stevenson

                                      Number of Shares   Per Share   Plan Name  
Date of Grant     Subject to Option   Exercise Price  
2000 Stock Incentive Plan
    5/03/2004       6,667     $11.13  
2000 Stock Incentive Plan
    1/25/2005       60,000     $14.31  
2000 Stock Incentive Plan
    12/27/2005       30,000     $13.77  
2000 Stock Incentive Plan
    12/20/2006       15,000     $15.55  
Totals
            111,667          

4